Citation Nr: 0939742	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-03 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for a 
left knee disorder, to include as due to a left ankle 
disorder.

2.  Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for a 
left ankle disorder.

3.  Entitlement to service connection for a right knee 
disorder, to include as due to a left ankle disorder.

4.  Entitlement to service connection for a low back 
disorder, to include as due to a left ankle disorder.

5.  Entitlement to service connection for left foot pain, to 
include as due to a left ankle disorder.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to September 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

As discussed in the decision below, the Board has reopened 
the issue of entitlement to service connection for a left 
ankle disorder.  The issues of entitlement to service 
connection for a left ankle disorder, entitlement to service 
connection for a right knee disorder, and entitlement to 
service connection for hypertension are addressed in the 
remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a May 1990 decision, the RO denied the Veteran's 
claims of entitlement to service connection for a left knee 
disorder and a left ankle disorder because the evidence did 
not show that the Veteran had a left knee or left ankle 
disorder at that time.

2.  Evidence associated with the claims file since the RO's 
May 1990 decision, although new, is not material as it does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disorder.

3.  Evidence associated with the claims file since the 
unappealed May 1990 rating decision is new and material and 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for a left ankle 
disorder.

4.  A current diagnosis of a low back disorder is not shown 
by the evidence of record.

5.  A current diagnosis of a disability manifested by left 
foot pain is not shown by the evidence of record.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  New and material evidence has been submitted since the 
RO's May 1990 rating decision, and the Veteran's claim for 
service connection for a left ankle disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  A low back disorder was not incurred in or aggravated by 
service, to include as due to a left ankle disability.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).

4.  A left foot disorder was not incurred in or aggravated by 
active military service, to include as due to a left ankle 
disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); §§ 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issue 
of whether new and material evidence has been submitted to 
reopen the claim for a left ankle disorder.  This is so 
because the Board is taking action favorable to the Veteran 
by reopening the claim for service connection for the 
disorder at issue.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

With respect to the Veteran's claims for entitlement to 
service connection for a low back disorder and left foot pain 
and whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  Prior to a July 2009 
readjudication of the Veteran's claims, December 2006, 
December 2008, and January 2009 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 
(2006); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re- adjudication of the claim).  The letters 
also essentially requested that the Veteran provide any 
evidence in his possession that pertained to these claims.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical treatment records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board acknowledges that VA did not provide the Veteran 
with a medical examination with regard to his claims for 
service connection for a low back disorder and left foot 
pain, but none were required in this case because there is no 
evidence that the Veteran has a current diagnosis of a low 
back disorder or a disorder manifested by left foot pain.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  With regard to the 
Veteran's claim to reopen the issue of entitlement to service 
connection for a left knee disorder, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  
Nevertheless, VA has a duty, in order to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Although no VA examination was 
provided to the Veteran regarding the merits of his claim for 
entitlement to service connection for a left knee disorder, 
none was required in this case because no new and material 
evidence has been presented.  See 38 C.F.R. § 
3.159(c)(4)(iii).  There is no indication in the record that 
any other additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini, 18 Vet. App. 112.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

I.  New and Material Evidence Claims

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claims of entitlement to 
service connection for a left ankle disorder and a left knee 
disorder.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the May 1990 RO decision is the last final 
disallowance with regard to the Veteran's claims for service 
connection for a left knee disorder and a left ankle 
disorder, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claims 
for service connection should be reopened and re-adjudicated 
on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

Service connection requires medical evidence of a current 
disability; evidence of inservice incurrence or aggravation 
of the disability; and medical evidence of a nexus between 
the claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

A.  Left Knee Disorder

In a May 1990 decision, the RO denied service connection for 
a left knee disorder because there was no evidence of a left 
knee disorder at that time.  The Veteran did not perfect an 
appeal of the RO's May 1990 decision.  Thus, the RO's May 
1990 rating decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

In September 2006, the Veteran filed the present claim to 
reopen the issue of entitlement to service connection for a 
left ankle disorder.  In an April 2007 rating decision, the 
RO denied reopening the Veteran's claim for entitlement to 
service connection for a left knee disorder.  In May 2007, 
the Veteran filed a notice of disagreement with regard to the 
April 2007 rating decision, and perfected the current appeal 
in February 2008.  

Although the RO determined that new and material evidence was 
not presented to reopen the Veteran's claim of entitlement to 
service connection for a left knee disorder, such a 
determination is not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).

Since the RO's May 1990 decision, the RO has received post-
service treatment records, including VA treatment records 
from July 2003 through June 2009 and private medical 
treatment records from April 1997 through December 2006, and 
testimony before the Board in September 2009.  The newly 
submitted VA treatment records reveal one November 2007 
diagnosis of bilateral knee pain which was described as 
"osteoarthritis like."  A November 2006 private medical 
treatment record notes the Veteran's complaints of achy pains 
in the knees since he injured his left ankle in service, and 
a diagnosis of chronic achy knee pain.  A December 2006 
private x-ray of the left knee showed no abnormalities.  
During his September 2009 hearing before the Board, the 
Veteran testified that he believed his left knee disorder was 
caused by his left ankle injury in service.  He also noted 
that he was treated for a left knee contusion and tendonitis 
in service.

After a careful review of the evidence of record, the Board 
concludes that new and material evidence has not been 
received to reopen the Veteran's claim for service connection 
for a left knee disorder.  Although substantial medical 
evidence has been received since the RO's May 1990 decision, 
this evidence does not contain a diagnosis of a current left 
knee disorder.  With regard to the diagnoses of left knee 
pain, the Board observes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom., Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, although the 
post-service treatment records are new, this evidence is not 
material.  38 C.F.R. § 3.156(a).  In addition, the Veteran's 
September 2009 testimony before the Board does not reflect a 
medical diagnosis of a left knee disorder.  While the 
Veteran's statements are competent evidence to provide a 
history of symptoms, his statements are not sufficient to 
establish a current diagnosis of a left knee disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As the Veteran is not a trained physician, his 
statements are not competent evidence to make such a finding.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, although 
new, this evidence does not raise a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
a left knee disorder.  38 C.F.R. § 3.156.

The Veteran's claim for service connection for a left knee 
disorder was denied in May 1990 because the medical evidence 
of record did not demonstrate that the Veteran's had a left 
knee disorder at that time.  The new evidence submitted by 
the Veteran does not reflect a current medical diagnosis of a 
left knee disorder.  Thus the newly submitted evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim for entitlement to service connection 
for a left knee disorder is not reopened.  Moreover, as new 
and material evidence to reopen his finally disallowed claim 
has not been submitted, the benefit of the doubt doctrine is 
not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Left Ankle Disorder

In a May 1990 rating decision, the RO denied service 
connection for a left ankle disorder because the evidence did 
not show that the Veteran had a left ankle disorder at that 
time.  Although provided notice of this decision that same 
month, the Veteran did not perfect an appeal thereof.  
Accordingly, the RO's May 1990 rating decision is final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In September 2006, the Veteran again filed the present claim 
reopen the issue of entitlement to service connection for a 
left ankle disorder.  In an April 2007 rating decision, the 
RO granted the Veteran's claim to reopen the issue of 
entitlement to service connection for a left ankle disorder, 
but denied the claim on the merits because the evidence did 
not show that the Veteran's left ankle disorder was related 
to service.  In May 2007, the Veteran filed a notice of 
disagreement with regard to the April 2007 rating decision, 
and perfected the current appeal in February 2008.

Although the RO reopened the Veteran's claim to entitlement 
to service connection for a left ankle disorder, such a 
determination, is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claim.  Barnett, 83 F.3d at 1383-84; 
McGinnis v. Brown, 4 Vet. App. at 244 (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

Comparing the evidence received since the RO's May 1990 
decision to the previous evidence of record, the Board finds 
that the additional evidence submitted includes evidence 
which is new and material to the issue of entitlement to 
service connection for a left ankle disorder.  The newly 
submitted medical evidence includes numerous diagnoses of a 
left ankle disorder.  Private medical treatment records show 
diagnoses of left ankle strain, chronic anterior-lateral 
instability of the left ankle, and left ankle instability.  
In addition, VA treatment records show diagnoses of chronic 
instability status post injury to the left ankle and ankle 
instability.  As the evidence received by the RO since its 
May 1990 decision reveals medical evidence a current 
diagnosis of a left ankle disorder, which was the rationale 
for the RO's May 2007 denial of the Veteran's claim on the 
merits, the Board finds that this newly received evidence 
raises the possibility of substantiating the Veteran's claim 
for service connection herein.  Accordingly, new and material 
evidence has been submitted, and the claim for service 
connection for a left ankle disorder is reopened.

II.  Service Connection

The Veteran contends that he currently has a low back 
disorder and left foot pain as a result of his military 
service.  He also contends that his low back disorder and 
left foot pain were caused or aggravated by his left ankle 
disorder.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253; 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen, 7 Vet. App. 439 
(additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Neither the Veteran's service treatment records nor the 
Veteran's post-service medical records show any complaints of 
or treatment for a low back disorder or a disorder manifested 
by left foot pain.  A July 2001 private treatment record 
notes the Veteran's complaints of back pain.  A November 2006 
private treatment record reveals that the Veteran reported 
achy pains in his low back since his inservice left ankle 
injury.  He noted that his chronic achy back pain was severe 
for the prior eight months, but that he did not seek any 
treatment.  Physical examination revealed the back to be 
essentially normal with full range of motion, no effusion, no 
swelling, and no instability.  Straight leg raises and deep 
tendon reflexes were normal, and a motor sensory examination 
was normal.  The diagnosis was chronic achy back pain.  An 
April 2009 VA treatment record reflects that inserts were not 
working for the Veteran's foot pain.  During a September 2009 
hearing before the Board, the Veteran testified that he 
believed that his low back disorder and left foot pain were 
due to his left ankle injury.  He also stated that his left 
foot pain was located on the top of the arch on the right of 
his foot, below the toes.  He noted that the pain usually 
started in the ankle and went down to the toes, and that his 
toes became numb.  He also indicated that he has fallen over 
due to his numb toes because he could not feel where he was.

The Board observes that the Veteran's post-service treatment 
records reflect complaints of low back pain, a diagnosis of 
chronic achy back pain, and that the Veteran reported left 
foot pain during his September 2009 hearing before the Board.  
However, as noted earlier, the Court has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in 
part, and vacated and remanded in part sub nom., Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer, 3 Vet. App. at 225.  As there is no 
medical evidence of a diagnosed chronic disability, service 
connection for a low back disorder and a disorder manifested 
by left foot pain is not warranted.

Because there is no objective evidence of a diagnosed low 
back disorder or a disorder manifested by left foot pain, the 
preponderance of the evidence is against the Veteran's 
claims.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a left knee 
disorder is not reopened.

New and material evidence having been received, the claim for 
entitlement to service connection for a left ankle disorder 
is reopened; the claim is granted to this extent only.

Service connection for a low back disorder is denied.

Service connection for left foot pain is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicates" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.

Under the circumstances of this case, the Board finds that 
the Veteran must be afforded a VA examination to determine 
whether there is any relationship between his current left 
ankle disorder and his military service.  There is evidence 
of an inservice left ankle injury and a currently diagnosed 
ankle disorder.  In addition, the Veteran has provided lay 
evidence that he has had left ankle symptomatology, on and 
off, since service discharge.  Accordingly, a VA examination 
addressing the etiology of the Veteran's current left ankle 
disorder is warranted.  The issue of entitlement to service 
connection for a right knee disorder is inextricably 
intertwined with the issue of entitlement to service 
connection for a left ankle disorder because the Veteran 
contends that his current right knee disorder was caused or 
aggravated by his left ankle disorder.  Therefore, those 
issues must be adjudicated together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The RO should 
request that the VA examiner who performs the VA examination 
for the left ankle disorder also provide an opinion as to 
whether the Veteran's current right knee disorder is related 
to service or to the Veteran's left ankle disorder.

In addition, the Veteran must be afforded a VA examination to 
determine whether there is any relationship between his 
current hypertension and his military service.  The evidence 
of record shows elevated blood pressure readings during 
service, as well as diagnoses of borderline hypertension and 
high blood pressure in service.  In addition, there is 
evidence of current diagnoses of and treatment for 
hypertension.  In addition, the earliest post-service medical 
evidence of record reflects elevated blood pressure readings.  
Thus, the Board finds that the low threshold described in 
McLendon has been reached.  Accordingly, a VA examination 
addressing the etiology of the Veteran's hypertension is 
warranted.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with 
an appropriate VA examination to determine 
the etiology of any current left ankle 
disorder and right knee disorder found.  
The claims file must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical evidence, 
the examiner must provide an opinion as to 
whether the Veteran's current left ankle 
disorder was caused or aggravated by his 
military service, to include his inservice 
left ankle injury.  The examiner must also 
provide an opinion as to whether the 
Veteran's current right knee disorder was 
caused or aggravated by his military 
service, to include his left ankle 
disorder.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must afford the Veteran the 
appropriate VA examination to determine 
the etiology of any current hypertension 
found.  The claims file must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
the examiner must provide an opinion as to 
whether the Veteran's current hypertension 
was caused by or aggravated by his 
military service.  In making this 
determination, the examiner must consider 
the Veteran's blood pressure readings 
inservice, as well as the Veteran's post 
service diagnosis and treatment of 
hypertension.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examinations, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If either of the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case, addressing all evidence received 
since the July 2009 supplemental statement 
of the case, must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


